                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Jennifer Gattermeyer,

       Plaintiff,

               v.                                               Case No. 1:17cv286

Commissioner of Social Security,                                Judge Michael R. Barrett

       Defendant.

                                             ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on July 17, 2019 (Doc. 21).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections to the Magistrate Judge=s R&R (Doc. 21) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 21) of the Magistrate Judge is hereby

ADOPTED. Consistent with the recommendation by the Magistrate Judge, Counsel should be

awarded a gross fee of $7,365.00 under 42 U.S.C. §406(b). Applying an offset of $3,000—the

amount of the EAJA fee previously awarded—yields a net fee totaling $4,365.00, which should

be paid to counsel out of Plaintiffs past-due benefits award.

       IT IS SO ORDERED.


                                                       s/ Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court


                                                 1
